t c no united_states tax_court sydney g and lisa m smith petitioners v commissioner of internal revenue respondent docket no filed date r issued ps a notice_of_deficiency that determined deficiencies in income_tax and accuracy-related_penalties for and under sec_6662 i r c and 6662a i r c r subsequently sent ps notices of assessment for penalties assessed under sec_6707a i r c for and r filed a motion to dismiss for lack of jurisdiction and to strike as to the sec_6707a penalties held this court lacks jurisdiction to redetermine sec_6707a i r c penalties in a deficiency proceeding michael e lloyd and stephen j pieklik for petitioners john r bampfield for respondent opinion kroupa judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction and to strike as to the sec_6707a penalties we decide for the first time whether this court has jurisdiction in a deficiency proceeding to redetermine a taxpayer’s liability for sec_6707a1 penalties we conclude that we do not background we recite these facts solely for purposes of ruling on respondent’s motion petitioners resided in hawaii at the time they filed the petition respondent issued petitioners a deficiency_notice for and respondent determined a deficiency in income_tax for each challenged year as well as accuracy-related_penalties under sec_6662 and sec_6662a as follows year deficiency dollar_figure big_number big_number big_number penalties sec_6662 sec_6662a dollar_figure dollar_figure dollar_figure dollar_figure -- dollar_figure dollar_figure dollar_figure respondent also sent petitioners notices of assessment of sec_6707a penalties for failure to report involvement in a 1all section references are to the internal_revenue_code code in effect for the years at issue and all rule references are to the tax_court rules_of_practice and procedure unless otherwise indicated listed_transaction the assessments were for and in the amount of dollar_figure for each year totaling dollar_figure respondent also issued deficiency and assessment notices to petitioner mr smith’s solely owned company sydney g smith md inc corporation respondent determined that the corporation had deficiencies in income_tax for and and was liable for accuracy-related_penalties under sec_6662 and sec_6662a respondent also assessed the corporation with sec_6707a penalties for years and in the amount of dollar_figure for each year totaling dollar_figure mr smith filed this case separately from the case involving his corporation sydney g smith md inc v commissioner docket no petitioners timely filed a petition challenging the deficiency_notice and the notices of assessment respondent then filed a motion to dismiss for lack of jurisdiction and to strike as to the sec_6707a penalties stating that this court lacks jurisdiction to redetermine the sec_6707a penalties petitioners object and ask the court to deny respondent’s motion and find that this court has jurisdiction to redetermine liability for the sec_6707a penalties the parties agree that we have jurisdiction to decide the issues presented in the deficiency_notice the parties disagree however whether this court has jurisdiction to redetermine petitioners’ liability for the sec_6707a penalties discussion we now consider whether we have jurisdiction to redetermine petitioners’ liability for sec_6707a penalties we begin by explaining the general principles of tax_court jurisdiction tax_court jurisdiction this court is a court of limited jurisdiction and may exercise jurisdiction only to the extent authorized by congress 85_tc_527 the tax_court is without authority to enlarge upon that statutory grant see 92_tc_885 we nevertheless have jurisdiction to determine whether we have jurisdiction 118_tc_348 83_tc_626 83_tc_309 we therefore find we have authority to determine whether this court has jurisdiction to redetermine petitioners’ liability for the sec_6707a penalties respondent contends that we lack jurisdiction to redetermine the sec_6707a penalties and has therefore moved to strike them from the pleading this court may strike from any pleading any insufficient claim or defense or any redundant or immaterial matter upon a timely motion of the parties or on our own initiative rule in determining whether we lack jurisdiction and therefore may strike the portion relating to the sec_6707a penalties we turn now to the legislative_history of sec_6707a legislative_history of sec_6707a congress enacted sec_6707a to aid the internal revenue service’s irs effort to stop abusive tax_shelters specifically by imposing a penalty for a taxpayer’s failure to disclose participation in certain tax-avoidance transactions known as reportable_transactions see h rept part pincite before sec_6707a’s enactment the treasury_department had issued regulations requiring taxpayers to disclose participation in reportable_transactions see id pincite sec_1_6011-4 income_tax regs even with the disclosure requirement however the irs often did not learn of the existence of tax_shelters until after it conducted audits national_taxpayer_advocate annual report to congress vol two pincite congress believed that treasury needed additional tools to enforce compliance with the reportable_transaction disclosure_regulations congress thereafter passed a law imposing a penalty for failure to include information regarding participation in a reportable_transaction on a taxpayer’s tax_return or statement h rept part supra pincite congress codified the sec_1_6011-4 income_tax regs defines reportable_transactions to include listed transactions eg a transaction the internal_revenue_service irs has determined to be a tax_avoidance transaction and has identified by notice regulation or other published guidance as a listed_transaction new penalty in sec_6707a american_jobs_creation_act_of_2004 publaw_108_357 118_stat_1575 the amount the irs may assess a taxpayer for failure to include information required under sec_6011 with_respect_to_a_reportable_transaction other than a listed_transaction is dollar_figure in the case of an individual and dollar_figure in any other case sec_6707a if the failure is with respect to a listed_transaction the penalty is increased to dollar_figure in the case of an individual and dollar_figure in any other case sec_6707a the penalty applies without regard to whether the transaction ultimately results in an understatement of income estate gift or excise_tax or for that matter any_tax whatsoever and in addition to any other penalty including an accuracy-related_penalty imposed by the code see sec_6707a the commissioner may rescind all or any portion of the penalty imposed respecting a reportable_transaction other than a listed_transaction sec_6707a a determination by the commissioner regarding the rescission of a penalty may not be reviewed in any judicial proceeding sec_6707a the legislative_history indicates that the statute’s prohibition of judicial review is not intended otherwise to limit the taxpayer’s ability to litigate whether a penalty is appropriate h rept part supra pincite n see revproc_2007_21 2007_1_cb_613 we turn now to petitioners’ liability for the sec_6707a penalties tax_court review of assessable_penalties petitioners filed a petition with this court asserting that we have jurisdiction not only over the deficiency_notice but also over the assessed sec_6707a penalties respondent counters that our deficiency jurisdiction does not include sec_6707a penalties a sec_6707a penalty is an assessable penalty located under subchapter_b of chapter entitled assessable_penalties respondent asserts that petitioners may not seek a redetermination by this court of the sec_6707a penalty because it is an assessable penalty the label of assessable penalty however does not automatically bar a taxpayer from using the deficiency procedures to challenge the liability an assessable penalty rather must be paid upon notice_and_demand and assessed and collected in the same manner as taxes sec_6671 hickey v commissioner tcmemo_2009_2 certain penalties imposed under subchapter_b of chapter are explicitly exempt from the deficiency procedures no such sec_6677 failure_to_file information with respect to foreign_trust b failure_to_file returns etc with respect to foreign_corporations or foreign_partnerships c false_information_with_respect_to_withholding d failure to provide reports on certain tax-favored accounts or annuities b rules applicable with respect to sec_6694 sec_6695 and continued explicit limitation is found in sec_6707a sec_6707a’s silence as to deficiency proceedings however does not vest this court with jurisdiction this court and others have held that other penalties lacking such an explicit exemption are not subject_to the deficiency procedures see 331_f2d_493 9th cir distinguishing sec_6672 penalties not subject_to deficiency proceedings from sec_6651 additions subject_to deficiency proceedings 77_tc_1255 this court lacks jurisdiction to review previously assessed sec_6672 penalties affd 742_f2d_1446 2d cir 74_tc_651 this court lacks jurisdiction to review assessment of sec_6652 additions to tax_deficiency means as relevant here the amount by which the tax imposed by subtitle a or b or chapter or exceeds the amount shown as tax by the taxpayer upon his or her return sec_6211 see 264_f2d_9 9th cir we conclude that sec_6707a penalties are not included in the statutory definition of deficiency see sec_6671 sec_6211 sec_6707a penalties do not depend upon a continued 6695a c assessable_penalties with respect to liability for tax of regulated_investment_companies c original_issue_discount information requirements c disclosure or use of information by preparers of returns e failure_to_file information with respect to certain transfers at death and gifts deficiency they may be assessed even if there is an overpayment_of_tax the irs imposes the penalty for failure to disclose a reportable_transaction we note that this court has never exercised jurisdiction over an assessable penalty that was not related to a deficiency even absent congress’ explicitly circumscribing our jurisdiction see 131_tc_54 n assessable_penalties fall outside the deficiency_notice regime of sec_6212 to and thus fall outside this court’s deficiency jurisdiction moreover most of the assessable penalty provision sec_4 that do not implicate deficiency proceedings concern a taxpayer’s failure_to_file a return or provide other information similar to failing to disclose a reportable_transaction under sec_6707a 4see sec_6651 failure_to_file a tax_return or to pay a tax the deficiency procedures apply only to the portion of the penalty attributable to the deficiency in taxes failure_to_file information returns with respect to certain foreign trusts failure_to_file returns etc with respect to foreign_corporations or foreign_partnerships failure_to_file returns or supply information by domestic_international_sales_corporation or foreign_sales_corporation assessable_penalties with respect to information required to be furnished under sec_7654 fraudulent_statement_or_failure_to_furnish_statement_to_plan_participant failure_to_file actuarial report failure to furnish information regarding reportable_transactions failure to maintain lists of advisees with respect to reportable_transactions failure to disclose that contributions are nondeductible failure by tax-exempt_organization to disclose that certain information or service available from federal government failure to disclose treaty-based return positions here respondent issued a deficiency_notice which is a condition_precedent to tax_court jurisdiction see medeiros v commissioner supra pincite the notice however did not determine the sec_6707a penalties respondent assessed penalties based on his determinations that petitioners failed to report a listed_transaction as required by sec_6011 sec_6707a the sec_6707a penalty is not within our deficiency jurisdiction see sec_7442 respondent may therefore assess and collect the penalty without issuing a deficiency_notice we accordingly conclude that we lack jurisdiction6 to redetermine the 5the court notes that the irs is aware of the impact of the sec_6707a penalties on taxpayers national_taxpayer_advocate annual report to congress vol two pincite the irs believe s the imposition of such a large penalty on a taxpayer who entered into a transaction that produced little or even no tax savings and without regard to the taxpayer’s knowledge or intent raises significant concerns id pincite though congress may later determine that this court should be given jurisdiction to review sec_6707a penalties to address these concerns we are constricted at this time 6though this court is currently without jurisdiction petitioners may have other avenues for judicial review petitioners may pay the penalties and seek recovery in a refund court see sec_7422 u s c sec_1346 in addition we would presumably have jurisdiction to redetermine a liability challenge asserted by petitioners in a collection_due_process_hearing see sec_6330 131_tc_54 n 130_tc_44 d m painting corp v united_states aftr 2d ustc par big_number w d pa district_court dismissed case because taxpayer could still seek redress by either paying the tax or through obtaining a pre-levy hearing pursuant to sec_6330 sec_6707a penalties and shall grant respondent’s motion to dismiss and to strike as to the sec_6707a penalties for the foregoing reasons an appropriate order will be issued 7we maintain jurisdiction as to petitioners’ deficiencies and the accuracy-related_penalties under sec_6662 and sec_6662a
